Citation Nr: 0310787	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-20 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for a left wrist 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from February 
1976 to January 1979.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  The veteran is right-handed.  

3.  The veteran's has unfavorable ankylosis of the left 
wrist.  


CONCLUSION OF LAW

The criteria for an increased rating to 40 percent for a left 
wrist disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 
4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5214 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  In 
addition, since the Board's decision is favorable to the 
veteran and grants the maximum allowable under the 
appropriate diagnostic code, the Board concludes that the 
duties to assist and to notify the veteran have been 
fulfilled, and there is no indication that there are 
additional documents that have not been obtained and would be 
pertinent to the present claim.  The appellant and his 
accredited representative have been accorded the opportunity 
to present evidence and argument in support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West 2002).  No 
further development is required in order to comply with VA's 
duty to assist.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

While a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Thus, where entitlement to compensation has already 
been established and increase in disability rating is at 
issue, present level of disability is of primary concern. 
Therefore, although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus primarily on 
the most recent medical findings regarding the current level 
of the veteran's service-connected left wrist disorder.

Evaluation of increased rating claims also requires 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
where applicable.  Under 38 C.F.R. § 4.40, functional loss 
due to pain and weakness supported by adequate pathology and 
evidenced by the visible behavior of the appellant is deemed 
a serious disability.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In that case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

The veteran's left wrist disorder is rated pursuant to 
Diagnostic Code 5214, which governs ratings for ankylosis of 
the wrist.  He is rated under the minor extremity.  Under 
this code, a 20 percent evaluation is warranted for favorable 
ankylosis of the minor wrist in 20 degrees to 30 degrees 
dorsiflexion.  A 30 percent evaluation is warranted for 
ankylosis in any position other than favorable.  Unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation, is rated as 40 percent disabling.  Pursuant 
to Note 1 under DC 5214, extremely unfavorable ankylosis will 
be evaluated as loss of use of the hand under 38 C.F.R. § 
4.71a, Diagnostic Code 5125.  Diagnostic Code 5125 of the 
Rating Schedule provides that loss of use of the hand of the 
minor extremity warrants a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5125, 5214 and Note 1 (2002).  

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) (2002) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

The veteran's 1976 service entrance examination report shows 
that the veteran indicated that he was right handed.  The 
record shows that the veteran injured his left wrist in 
service and underwent an open reduction and internal 
fixation.  At separation in September 1978, he also indicated 
that he was right-handed.  

In August 1979, service connection was granted for a left 
wrist disability and a noncompensable evaluation was 
assigned.  This was based on service medical records only.  
On initial VA examination in June 1981, X-rays revealed 
slight gaping of the left navicular and lunate bones.  A 20 
percent loss of left grip strength was noted.  There was a 
loss of 30 degrees of dorsiflexion.  The veteran had 
difficulty putting pressure on the wrist and lifting with the 
palm up.  Based on this examination, the left wrist disorder 
was assigned a 10 percent rating.  That rating was continued 
following a VA examination in August 1982, which produced 
essentially similar findings.  On VA examination in 
conjunction with an application for medical care in February 
1985, the veteran had full motor strength and intact 
sensation.  The assessment was subjective complaints of wrist 
pain, no neurological or muscular defects noted.  Various 
range of motion studies conducted in April 1991, May 1991, 
October 1991, and November 1991, reveal results ranging from 
full range of motion (noted on report of outpatient 
treatment) to dorsiflexion, palmar flexion, and radial 
flexion all limited to 20 degrees (noted upon VA examination 
conducted in November 1991).  None of the medical reports 
contained in the veteran's file identify ankylosis of the 
wrist.  On the November 1991 examination, it was specifically 
reported that the veteran's (arm) muscles were not atrophic.  
He wore an elastic splint on the wrist area.

On a VA outpatient clinic visit in November 1991, it was 
noted that the veteran indicated his left wrist pain had 
increased in intensity.  He indicated he was taking pain 
medication.  Clinic records show prescriptions of Motrin and 
Naprosyn.  A splint was ordered in October 1991. 

The veteran was examined by VA in May 1997.  He complained of 
left wrist pain.  It was noted that the veteran is right-
handed.  A post-operative scar, a residual of surgery on the 
left navicular carpal bone, was reported to be mildly 
discolored, but well healed.  Left hand grip strength was 
noted to be weaker than the right, but was 3/5 to 5/5.  
Motion of the left wrist was as follows: dorsiflexion to 35 
degrees with pain and to 30 degrees without pain; palmar 
flexion to 60 degrees with pain and to 50 degrees without 
pain; ulnar deviation to 35 degrees with pain and to 30 
degrees without pain; and radial deviation to 10 degrees with 
pain and to 5 degrees without pain.  Atrophy of the left 
wrist was noted.  The diagnosis was, residual of post-
operative left wrist fracture with limitation of motion 
secondary to constant pain with localized deformity and 
marked tenderness in that area.  

In an April 2000 letter, a VA clinician reported that the 
veteran should not be lifting greater than five pounds with 
his left hand or doing any repetitive tasks.  

In June 2000, on VA examination, the veteran reported having 
left wrist pain and weakness.  It was noted that he used a 
wrist splint.  Pain on motion was noted.  Range of motion was 
as follows: dorsiflexion to 45 degrees; palmar flexion to 45 
degrees; radial deviation, no motion; and ulnar deviation to 
45 degrees.  X-rays noted degenerative changes.  The 
diagnosis was, post-traumatic degenerative joint disease, 
left wrist/carpus.  

In August 2000, the veteran's rating was increased to 20 
percent disabling.  

A November 2000 private examination report shows that the 
veteran complained of left wrist pain.  He denied 
medications.  The examiner noted that the veteran was right 
hand dominant.  A well-healed scar was noted over the left 
radiocarpal joint.  The wrist was noted to have no active 
flexion or extension.  

In a November 2000 letter, a private examiner noted that the 
veteran had left wrist ankylosis which is completely 
unfavorable to any degree of palmer flexion or with radial 
and ulnar deviation.  

The veteran testified at a personal hearing at the RO in 
September 2001.  He reported having pain in the left wrist.  
He noted that he was taking Naproxen for pain.  He stated 
that he worked for the United States Postal Service as a 
shipping clerk. A complete transcript is of record.  

The veteran was examined by VA in April 2003.  The claims 
file and service medical records were noted by the examiner 
to have been reviewed.  The veteran reported having constant 
left wrist pain, relieved only by Naproxen.  It was noted 
that the veteran could not pick up anything over five pounds.  
It was stated that the veteran had definite weakness in the 
left hand and wrist.  It was noted that the veteran reported 
no incoordination and that he wears a brace on the left wrist 
at all times.  It was stated that the veteran is a right-
handed male and that there were no flare-ups.  On 
examination, it was noted that the veteran had complete 
ankylosis and is unable to dorsiflex or palmar flex the left 
wrist at all with active or passive rage of motion.  It was 
stated that he had no ulnar or radial deviation of that joint 
and had only 3/5 hand grip in that joint.  It was reported 
that he had normal sensation in the left fingers.  The 
diagnosis was, "complete ankylosis of the left wrist in 10 
degrees of flexion; this is unfavorable ankylosis; there is 
no limitation due to pain, weakened movement, excess 
fatigability or incoordination."  X-rays were noted to be 
normal.  

The veteran has been found to have complete ankylosis of the 
left wrist in 10 degrees of flexion, and the examiner has 
indicated that this is unfavorable ankylosis.  Thus, under DC 
5214, a 40 percent evaluation is warranted for the minor 
extremity.  In this regard, it is noted that the veteran 
testified in September 2001 that the hand that he injured was 
his dominant hand.  He also testified that he was 
ambidextrous and used his left hand more than this right.  
The Board would point out that the veteran indicated in 
service at entrance in 1976 that he was right handed, and he 
also indicated this at service separation in 1978.  Further, 
subsequent examinations and medical records note that the 
veteran is right-handed.  The evidence clearly contradicts 
his testimony and supports a finding that his left wrist is 
the minor extremity.  

In addition, the Schedule does provide for assignment of a 60 
percent evaluation for loss of use of the non-dominant hand.  
The Board has considered Note 1of DC 5214 in conjunction with 
Diagnostic Code 5125 (2002).  The evidence does not show 
extremely unfavorable ankylosis to warrant consideration 
under DC 5125 for loss of use.  The veteran can pick up up to 
five pounds with the left hand and he has 3/5 grip strength 
in the left hand.  The veteran has not been objectively shown 
to have lost the use of his left hand at any point during his 
appeal.  Despite his complaints of pain, and weakness, the 
medical evidence clearly and consistently shows that the 
veteran continues to retain useful function in his left hand.  
Therefore while use is impaired, the evidence does not show 
loss of use.  

The Board also notes that the veteran's service-connected 
disability encompasses post-operative scars of the left 
wrist, and that consideration may be given to whether a 
separate rating should be given for scars.  The Court has 
held that, where separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the 
conditions overlaps.   See Esteban v. Brown, 6 Vet. App. 259 
(1994).  Here, the veteran's scar has been noted to be well 
healed, and the record does not contain any indication that 
the scar is symptomatic in any way.  Thus a separate 
evaluation for scarring is not warranted.  

Further, it is noted the Code of Federal Regulations, at 38 
C.F.R. § 3.321(b) (2002), provides that, in "exceptional 
case[s], where the schedular evaluations are found to be 
inadequate, . . . an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities . . ." 
may be granted.  Generally speaking, for a specific case to 
be deemed "exceptional," it should present "such an 
exceptional or unusual disability picture[,] with such 
related factors as marked interference with employment or 
frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (2002).

The Board finds, however, that the veteran's disability does 
not constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  It is noted that he is currently employed, and 
there is nothing in the record to show that he has had 
frequent hospitalizations due to his left wrist disability.  
And, as is apparent from the foregoing discussion, it cannot 
be said that the schedular rating criteria are inadequate in 
this instance. 


ORDER

An increased evaluation to 40 percent is granted for a left 
wrist disability, subject to controlling regulations 
governing the payment of monetary benefits.   



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

